t c summary opinion united_states tax_court thomas joseph linkugel petitioner v commissioner of internal revenue respondent docket no 28895-08s filed date ljubomir nacev and mary a lepper for petitioner edward lee walter for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure as well as a penalty under sec_6662 of dollar_figure respondent subsequently conceded the penalty the central issue for decision is whether petitioner must recognize cancellation of indebtedness coi income in and if so in what amount because we hold that petitioner did not have coi income in we need not and do not discuss the subsidiary issue background this case was submitted fully stipulated under rule and the stipulated facts are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in the state of kentucky when the petition was filed in petitioner and his then wife purchased a home in newport kentucky in they executed a mortgage on the newport property in favor of associates home equity services inc home equity petitioner and his then wife fell into arrears on the mortgage held by home equity in date home equity secured an in rem judgment and order of sale in the campbell county circuit_court against petitioner and his then wife of dollar_figure the newport property was sold in foreclosure in date after payment of the costs of sale and other expenses and application of the sale proceeds the balance of the in rem judgment was reduced to dollar_figure in date petitioner and his then wife divorced in date citigroup the parent company of citimortgage inc citimortgage acquired home equity thereby succeeding to the mortgage given by petitioner and his then wife to home equity www citibank com citi corporate history associates htm see fed r evid in citimortgage issued a form 1099-c cancellation of debt jointly to petitioner and his ex-wife which reported dollar_figure in income from cancellation of debt for the taxable_year the form 1099-c was sent to petitioner and his ex- wife at the newport address and was therefore not received by petitioner between the date of foreclosure in date and the issuance of the form 1099-c in no collection efforts were made by either home equity or citimortgage petitioner filed a timely individual_income_tax_return for but did not include the coi income on the return in a notice_of_deficiency respondent increased petitioner’s income by the amount reported as coi income on the form 1099-c discussion a burden_of_proof we begin by observing that the submission of a case fully stipulated does not alter either the burden_of_proof or the requirements otherwise applicable with respect to adducing proof or the effect of failure of proof rule b as a general_rule the commissioner’s determinations as set forth in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 however under certain circumstances the burden_of_proof may shift to the commissioner if the taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the income_tax_liability of the taxpayer sec_7491 if an information_return such as a form 1099-c serves as the basis for the determination_of_a_deficiency sec_6201 may apply to shift the burden of production to the commissioner see estate of gryder v commissioner tcmemo_1993_141 citing 932_f2d_1128 5th cir affg in part and revg in part t c memo sec_6201 provides that in any court_proceeding if a taxpayer asserts a reasonable dispute with respect to the income reported on an information_return and the taxpayer has fully cooperated with the commissioner then the commissioner has the burden of producing reasonable and probative information in addition to such information_return see mcquatters v commissioner tcmemo_1998_88 petitioner contends that sec_6201 applies petitioner further contends that the coi income reported on the form 1099-c for was actually discharged in some earlier year respondent has not refuted the application of sec_6201 indeed respondent has not even argued and the record does not demonstrate that petitioner failed to fully cooperate with respondent therefore we hold that sec_6201 applies and that the burden is shifted to respondent to produce reasonable and probative information in addition to the form 1099-c b cancellation_of_indebtedness_income in general the term income as used in the internal_revenue_code means income from any source including income from the discharge_of_indebtedness sec_61 348_us_426 284_us_1 for the year in issue citimortgage issued to petitioner a form 1099-c which reported coi income of dollar_figure according to respondent that amount is includable in petitioner’s income however the moment it becomes clear that a debt will never be repaid that debt must be viewed as having been discharged 88_tc_435 any identifiable_event that fixes the loss with certainty may be taken into consideration id citing 274_us_398 cf sec_1 6050p- b i iv income_tax regs providing an exclusive list of eight identifiable events under which debt is discharged for information reporting purposes including a discharge pursuant to a foreclosure the application of a defined policy of the creditor to discontinue collection activity and discharge the debt or the expiration of a nonpayment testing_period usually months the determination of whether coi has occurred is fact specific and often turns on the subjective intent of the creditor as manifested by an objectively identifiable_event cozzi v commissioner supra the issuance of a form 1099-c is an identifiable_event but it is not dispositive of an intent to cancel indebtedness owens v commissioner tcmemo_2002_253 affd in part revd in part and remanded 67_fedappx_253 5th cir moreover a mere bookkeeping entry by a creditor does not result in coi income cozzi v commissioner supra in date petitioner’s home was sold in foreclosure and the proceeds were used to partially satisfy an in rem judgment held by home equity the balance of the in rem judgment was held by home equity for months and by citimortgage for more than years after citimortgage acquired home equity from the time of the foreclosure in date to the issuance of the form 1099-c in there was no collection activity by either home equity or citimortgage in addition the form 1099-c was sent to petitioner at the newport address in thereby demonstrating that collection on the debt had not been pursued since finally in several cases before this court in which a mortgage was foreclosed upon generating coi income the form 1099-c was issued in the same year as the foreclosure indicating that the foreclosure was the identifiable_event see eg 116_tc_63 stoddard v commissioner tcmemo_2002_31 johnson v commissioner tcmemo_1999_162 affd without published opinion 211_f3d_1265 4th cir in support of respondent’s assertion that the coi occurred in respondent relies solely on a naked form 1099-c respondent did not present one scintilla of other evidence to support the incidence of coi income in respondent has not met his burden of production under sec_6201 therefore we hold that petitioner did not have coi income in to reflect the foregoing decision will be entered for petitioner
